t c memo united_states tax_court ronald v and donna-kay swanson petitioners v commissioner of internal revenue respondent docket no filed date r determined tax deficiencies and accuracy-related_penalties pursuant to sec_6662 i r c for ps’ through tax years the determinations stem from r’s determination that p-h made excess_contributions to his roth individual_retirement_account roth_ira the parties stipulated ps’ tax deficiencies for the through tax years and r conceded all adjustments relating to the tax_year leaving only the accuracy-related_penalties for ps’ through tax years in dispute held ps’ are liable for sec_6662 i r c accuracy-related_penalties for their through tax years howard s fisher for petitioners michael w tan and cindy park for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of respondent’s determination in a notice_of_deficiency that petitioners owe tax deficiencies and sec_6662 accuracy-related_penalties for their through tax years after concessions the sole issue left for decision is whether petitioners are liable for sec_6662 accuracy- related penalties for their through tax years findings_of_fact some of the facts have been stipulated and the stipulations with the accompanying exhibits are incorporated herein by this reference at the time they filed their petition with this court petitioners resided in nevada petitioners filed joint federal_income_tax returns for all relevant years this case stems from petitioner husband ronald v swanson’s attempt to turn an ira into a roth_ira roth 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2the parties stipulated that petitioners are liable for excise_tax deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for their and tax years respectively the parties further stipulated that petitioners have no excise or income_tax deficiency for their tax_year and are not liable for the accuracy-related_penalty for their tax_year restructure the roth restructure was designed and implemented by a blair stover jr mr stover and his colleagues at the accounting firm of grant thornton llp grant thornton the parties have stipulated that in mr swanson made an excess_contribution into a roth individual_retirement_account roth_ira of dollar_figure million and that as of date it remains in his account i petitioners’ background petitioner wife donna-kay swanson was a homemaker for all tax years in issue and relied on her husband to determine whether to engage in the roth restructure mr swanson attended college at the university of michigan where he graduated with a degree in mechanical engineering and mathematics after graduation mr swanson began working for hughes aircraft hughes mr swanson worked for hughes or one of its subsidiaries for his entire 36-year career while working at hughes mr swanson attended graduate school at the university of california los angeles ucla where 3the basic tax characteristics of a traditional_ira are deductible contributions the accrual of tax-free earnings except with respect to sec_511 unrelated_business_income and the inclusion of distributions in gross_income see sec_219 sec_408 d e see also 133_tc_202 the basic tax characteristics of a roth_ira are nondeductible_contributions the accrual of tax-free earnings and the exclusion of qualified distributions from gross_income see sec_408a c d and a see also taproot admin servs inc v commissioner supra pincite he graduated with a degree in applied mechanics additionally mr swanson finished a 2-year extension course at ucla where he received a certificate in business management during his career mr swanson worked at hughes as a part- time master’s fellow and then held positions in various areas of structural engineering eventually he was promoted into administrative management in approximately mr swanson helped develop hughes global services a 20-person company and eventual subsidiary of hughes mr swanson was appointed president of hughes global services where he stayed until his retirement in date as an employee of hughes mr swanson was the beneficiary of a thrift and savings_plan hughes tsp to help with retirement ii introduction to the roth restructure a initial introduction mr swanson initially heard about the roth restructure from fred nardi mr nardi a friend and coworker mr nardi told mr swanson that on the basis of his discussions with other tax professionals including his tax_return_preparer creal mather he understood they felt that the roth restructure was solid mr nardi showed mr swanson an unsigned opinion letter from grant thornton nardi letter detailing the roth restructure mr swanson claimed he relied on the nardi letter in deciding whether to engage in the roth restructure apparently the nardi letter discussed listed transactions and because of this mr swanson looked at the internal_revenue_service irs web site in addition to mr nardi mr swanson also talked with jim patton mr patton and bob mather mr mather before contacting grant thornton mr patton is an investment adviser who began advising mr swanson in and is the only investment adviser mr swanson has ever consulted mr patton was also of the impression that the roth restructure was above board mr mather was mr nardi’s tax preparer according to mr swanson he contacted mr mather who had other clients doing roth restructures and apparently did not see any problems with them b introduction to mr stover in approximately date mr stover met mr swanson while he was on vacation in las vegas mr swanson asked mr stover 4a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the irs has determined to be used for tax_avoidance and has identified by notice regulation or other form of published guidance as a listed_transaction see mcgehee family clinic p a v commissioner tcmemo_2010_202 citing sec_6707a sec_1_6011-4 income_tax regs incorporating by reference sec_1_6011-4t b temporary income_tax regs fed reg date see also 133_tc_431 sec_6707a became effective date and imposed penalties on those who failed to report a reportable_transaction as required under sec_6011 sec_6707 entitled failure to furnish information regarding tax_shelter was effective through date and imposed penalties on those who failed to register a tax_shelter under sec_6111 several questions claiming his basic concern was that he did not want to do anything illegal mr stover explained the roth restructure in detail and told mr swanson that the transaction was not only legal but had been court tested after deciding to engage in the roth restructure mr swanson met with mr stover on other occasions again inquiring at one or more of these meetings about the legality of the roth restructure and whether it was a listed_transaction he also visited the irs web site and concluded the roth restructure was not a listed_transaction c engagement letter on date mr swanson executed an engagement letter with grant thornton the engagement letter contained a clause providing that grant thornton would represent and defend mr swanson or any related_entity at no additional cost in case of audit by the irs the engagement letter also contained an indemnity clause providing that grant thornton would reimburse and indemnify the swansons and any related_entity for any civil negligence or fraud_penalty assessed against them by federal or state tax authorities 5mr stover told mr swanson that the roth restructure had been approved in 106_tc_76 the names are coincidental--the taxpayer in swanson v commissioner supra has no connection with petitioners mr swanson read the case and thought that it was very similar to what mr stover was proposing for him petitioners paid dollar_figure for the roth restructure the engagement letter providing that the fee was to be split equally between grant thornton and nevada corp associations nca a law firm mr swanson assumed nca was an outside legal firm providing services to grant thornton mr swanson did not ask for a formal opinion letter nor was one ever issued mr swanson believed that since he and mr nardi were engaging in the same transaction he did not need his own opinion letter d kruse mennillo and individuals other than mr stover in addition to mr stover mr swanson had contact with other individuals at grant thornton including luther oliver a tax lawyer and ruth donovan a certified_public_accountant in date mr stover along with other individuals he worked with left grant thornton for kruse mennillo llp kruse mennillo another accounting firm neither party presented evidence explaining the reason behind mr stover’s abrupt move at the time mr stover left grant thornton mr swanson began using kruse mennillo instead of grant thornton 6petitioners request that we take judicial_notice of a date department of justice press release and a complaint for permanent injunction against mr stover filed date this court shall grant petitioners’ request and has taken judicial_notice of the documents requested and 731_fsupp2d_887 w d mo holding that mr stover had reason to know that various structures he promoted lacked any legitimate business_purpose and granting injunctive relief against him the case focused on three continued e independent advice and knowledge despite the remarkable promised tax benefits of converting taxable ira_distributions to nontaxable roth_ira distributions mr swanson did not ask anyone who was completely independent of the mr patton and mr stover groups for an opinion on the viability of the roth restructure mr swanson knew that there were contribution limits to roth iras specifically that in the contribution limit was dollar_figure iii the roth restructure before the years in issue and before petitioners engaged grant thornton mr swanson had opened a traditional_ira with charles schwab with an account number ending in schwab ira grant thornton specifically mr stover and nca oversaw all of the steps in the roth restructure the roth restructure was implemented as follows date--a corporation sierra west global holdings inc sierra west was created by nca it then joined northstar acquisition and investment co inc northstar also formed by nca sometime in the first months of sierra west and northstar shared the same registered agent and registered office during all relevant periods mr swanson served as president secretary and treasurer of both corporations during and at some point a james hoeppner began serving as president and secretary of sierra west but acted as mr swanson’s nominee when doing continued multiple business_entity structures sold and arranged by mr stover the third structure referred to by the district_court as the roth s structure skirted the contribution limits applicable to roth iras id pincite so each corporation opened a bank account with an initial deposit of dollar_figure on date date--on or around date mr swanson opened a roth_ira account with first union with an account number ending in fu roth_ira date--on or around date mr swanson opened a self-directed traditional_ira at the first trust company of onaga with an account number ending fnbo ira on date the fnbo ira was funded via a rollover of dollar_figure from the hughes tsp on date mr swanson directed the fnbo ira to purchase percent of the stock of sierra west for dollar_figure the purchase_price was deposited into the sierra west account on date date--on or around date mr swanson opened a self-directed roth_ira at the george k baum trust company with an account number ending in baum roth_ira which was funded with a dollar_figure contribution from a personal investment account mr swanson maintained at charles schwab cs investment account on date mr swanson directed the baum roth_ira to purchase percent of the stock of northstar for dollar_figure the purchase_price was deposited into the northstar account on date date--mr swanson deposited dollar_figure into the northstar account from the cs investment account on date mr swanson ordered dollar_figure transferred from the sierra west account to the northstar account on date mr swanson ordered dollar_figure transferred from the northstar account to the baum roth_ira under the guise of a dividend declaration 7for and sierra west filed forms u s_corporation income_tax return reporting zero gross_receipts it had no employees and only nominal expenses and because it saw no need did not maintain books_and_records for through northstar filed forms showing zero gross_receipts it had no employees and only nominal expenses and saw no reason to maintain books_or_records the claimed intention was for mr swanson to eventually perform consulting services through northstar after his retirement but because of health reasons he never did 8the transfer was not a dividend because it did not come from northstar’s earnings_and_profits the dollar_figure can continued date--mr swanson wired dollar_figure into the northstar account from the cs investment account on date mr swanson ordered dollar_figure transferred from the northstar account to the baum roth_ira date--mr swanson deposited dollar_figure into the northstar account from a brokerage account under the name muchestly inc that mr swanson maintained at charles schwab on date mr swanson ordered dollar_figure transferred from the northstar account to the baum roth iradollar_figure date--by date dollar_figure dollar_figure and dollar_figure for a total of dollar_figure had been transferred into the baum roth_ira and from there had been transferred to the fu roth_ira and invested in various mutual funds as of date the fair_market_value of the fu roth_ira was dollar_figure date--merger documents were executed merging sierra west into northstar with northstar being the surviving corporation date--the fair_market_value of the fu roth_ira as of date was dollar_figure as of date the fair_market_value was dollar_figure as of date the fair_market_value was dollar_figure date--all securities held in the fu roth_ira were transferred to a roth_ira mr swanson opened with h_r block financial advisors h_r roth_ira continued apparently be traced to dollar_figure from the initial dollar_figure capital_contribution a dollar_figure transfer from mr swanson’s brokerage account on date and a dollar_figure transfer from sierra west on date 9the dollar_figure transfer was made via another purported date dividend declaration however once again the transfer was not a dividend because it did not come from northstar’s earnings_and_profits the transfer may be traced to a dollar_figure initial roth_ira contribution and a dollar_figure transfer from mr swanson’s brokerage account on date 10the dollar_figure transfer was yet again made as a purported dividend but the transfer was also not a dividend because it did not come from northstar’s earnings_and_profits date--by date all securities transferred from the fu roth_ira to the h_r roth_ira had been liquidated and invested in annuities at lincoln national life_insurance co also known as american legacy american legacy annuity the fair_market_value of the h_r roth_ira as of date was dollar_figure the fair_market_value of the h_r roth_ira as of date was dollar_figure date--mr swanson surrendered the american legacy annuity and withdrew substantially_all the funds from his h_r roth_ira iv reporting the roth restructure with the exception of or years mr swanson prepared his and mrs swanson’s joint tax returns for through dollar_figure while mr swanson had no formal study in taxation he did buy a tax book each year to look at the highlights and see if there was anything that was new that would affect him as part of the fee mr swanson paid for the roth restructure grant thornton began preparing the swansons’ tax returns in this was because mr swanson indicated he wanted to make sure that the people that had developed the roth restructure continually followed it and knew exactly what they should be doing kruse mennillo prepared the swansons’ tax returns beginning in dollar_figure 11during the period mr swanson prepared his own return it consisted of a form_1040 u s individual_income_tax_return schedule a itemized_deductions and schedule d capital_gains_and_losses 12the tax returns included federal_income_tax returns and federal excise_tax returns northstar’s tax_return was prepared by grant thornton and northstar’ sec_2001 through tax continued in order to facilitate the preparation of the returns mr swanson would provide the information and copies of pertinent documents asked for each year by either grant thornton or kruse mennillo individuals including mr stover mr oliver and ms donovan presumably worked on the returns none of these individuals testified when mr swanson received the returns he reviewed them to make sure that all the information he had given was transcribed properly that the deductions that were taken were proper and that each of the corporate entities had a tax_return petitioners’ tax returns showed excise_tax on excess_contributions to a roth_ira of dollar_figure for the and tax years dollar_figure for the tax_year and dollar_figure for the and tax years v the result of the roth restructure and audit as a result of the roth restructure mr swanson made an excess_contribution of dollar_figure into his baum roth_ira through three different transfers occurring in in grant thornton sent mr swanson a letter regarding the roth restructure grant thornton letter stating that the roth restructure was potentially a listed_transaction pursuant to ir sec_12 continued returns were prepared by kruse menillo sierra west’s tax_return was prepared by grant thornton and it sec_2001 tax_return was prepared by kruse menillo even though the tax returns were prepared by different firms they were prepared by the same team of people notice_2004_8 2004_1_cb_333 notice_2004_8 entitled abusive roth_ira transactions states in part that taxpayers are using transactions to avoid the limitations on contributions to roth iras and that these transactions as well as substantially_similar transaction are listed transactions the transactions described in notice_2004_8 supra involve the taxpayer a roth_ira and a corporation substantially_all the shares of which are owned or acquired by the roth_ira mr swanson asserts that he discussed the grant thornton letter with tax lawyers at kruse mennillo including mr stover and was told that his transaction was not covered by the notice he would not be penalized for nondisclosure and that it was up to him whether he disclosed mr swanson did not discuss the grant thornton letter or attempt to discern whether he had engaged in a listed_transaction with anyone else mr swanson decided to disclose the transaction anyway just to make sure he wasn’t violating anything and because he wanted to take the safest route to disclose mr swanson attached a form_8886 reportable_transaction_disclosure_statement to northstar’s and tax returnsdollar_figure 13while mr swanson explained that form_8886 was used to disclose his roth restructure this court notes that there was little explanation on form_8886 under the facts section of the form petitioners typed the taxpayer was formed to perform services for multiple businesses in the field of consulting the business reasons for its existence include but are not limited to asset protection succession planning and retirement continued in the swansons’ returns were audited by the california franchise tax board according to mr swanson this was the first time that he suspected that the roth restructure was not percent viable mr stover and his colleague marc sommers indicated to mr swanson that their opinion was that the audit would not show any shortcoming of taxes paid the audit was concluded in with no change mr swanson felt that the clearance by the california tax board was a further indication that the structure was viable and proper the swansons timely filed form sec_1040 u s individual_income_tax_return and forms additional taxes on qualified_plans including iras and other tax-favored accounts for all years in issue on date respondent issued three notices of deficiency collectively showing the following deficiencies and sec_6662 accuracy-related_penalties continued planning this protective_disclosure is being filed because it is not clear whether the government would view the transaction as substantially_similar to those identified in notice in the expected tax benefits section mr swanson typed the potential benefit if any could be either a tax savings or cost depending on the taxpayers rate tax_year deficiency dollar_figure big_number big_number big_number big_number big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the deficiencies for tax_year sec_2001 through were excise_tax deficiencies based upon respondent’s determination that mr swanson had made an excess_contribution of dollar_figure million to his roth_ira in and a portion of the excess_contribution remained in the account through date the deficiency for was an income_tax deficiency based upon respondent’s determination that mr swanson had unreported income of dollar_figure and a computational adjustment of dollar_figure to itemized_deductions the swansons timely petitioned this court a trial was held on date in los angeles california opinion i burden_of_proof we first address the swansons’ contention that the burden_of_proof has shifted to respondent they contend that where a petitioner has introduced credible_evidence relevant to ascertaining the petitioner’s liability the burden_of_proof in court proceedings shifts so that the service has the burden_of_proof with respect to factual issues related to income_tax issues code sec_7491 the petitioner in this case had introduced the requisite credible_evidence an sic had maintained all of the required records and cooperated during the audit process with the service hence in this proceeding the burden had shifted to the respondent petitioner has confused the burden_of_proof for penalties see sec_7491 with the burden_of_proof for income_tax_liability see sec_7491 pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s income and estate or gift_tax liability imposed by subtitles a and b of title_26 united_states_code may shift to the commissioner in certain circumstances there is no underlying income estate or gift_tax liability at issue accordingly sec_7491 is not applicable under sec_7491 respondent bears the burden of production with respect to mr swanson’s liability for the sec_6662 accuracy-related_penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however respondent does not have the additional burden of producing evidence of reasonable_cause good_faith substantial_authority or lack of willful neglect except as may be necessary to rebut evidence introduced by petitioners see id ii analysis sec_6662 imposes an accuracy-related_penalty of percent on any underpayment_of_tax that is attributable to causes specified in subsection b respondent asserts negligence or disregard of the rules and regulations as the justification for the imposition of the penalty see sec_6662 more specifically respondent urges that mr swanson was negligent in failing to report his excess_contributions to a roth_ira for the through tax years n egligence for this purpose is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code dollar_figure sec_6662 under caselaw ‘negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 negligence is strongly indicated when ‘ a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances ’ 471_f3d_1021 9th cir affg tcmemo_2004_269 sec_1 b ii income_tax regs 14disregard of the rules and regulations includes any careless reckless or intentional disregard of rules or regulations sec_1_6662-3 income_tax regs in determining a taxpayer’s liability for a negligence_penalty courts generally look both to whether the underlying investment was legitimate and whether the taxpayer exercised due care in the position taken on the return 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 affd without published opinion 142_f3d_435 6th cir see also 440_f3d_375 6th cir affg tcmemo_2004_279 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 stating a reasonably prudent person would have asked a qualified_tax adviser if this windfall was not too good to be true affd without published opinion 959_f2d_234 6th cir petitioners’ education and experience with business and financial decisionmaking will be considered in determining whether they were negligent in blindly accepting the advice of adviser promoters who charged large fees respondent has introduced sufficient evidence that mr swanson negligently failed to report excess_contributions to his roth_ira and therefore has met his burden of production with regards to the sec_6662 accuracy- related penalty iii reasonable_cause exception there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs mr swanson bears the burden of proving that he meets the reasonable_cause and good_faith exception he asserts that he meets it because he investigated the roth restructure before engaging in it read and relied on 106_tc_76 consulted with numerous people including accountants and tax attorneys and received a no-change letter after his returns were audited by the state of california to begin we do not determine whether mr swanson’s alleged reliance on the no-change letter issued by the state of california helps to establish reasonable_cause and good_faith importantly the issues in this case are the accuracy-related_penalties for hi sec_2001 through tax years the year having already been conceded by respondent in full according to mr swanson’s testimony he received the no-change letter in that means the no-change letter could not have had anything to do with the justification for petitioners’ failure to act properly with the tax_year sec_2001 through we recognize that mr swanson’s tax_return could have been timely filed in after the receipt of the no-change letter but mr swanson never provided any evidence as to exactly when in he received the no-change letter or filed the joint federal_income_tax return and attached form_5329 further by failing to introduce the no-change letter into evidence mr swanson has failed to provide this court with proof as to the exact issues california audited and its reasons for concluding the audit with a no-change letter we now turn the swansons’ asserted reliance on swanson v commissioner supra mr swanson states that the swanson case approved the holding of of the stock of a company by a pension while the court in swanson did implicitly approve the holding of stock by an ira that was not the central issue in swanson swanson v commissioner supra pincite rather the court was called upon to determine whether the irs was substantially justified in its litigation position in order to determine whether the taxpayer was entitled to an award of reasonable_litigation_costs we cannot find that the swansons’ claimed reliance on the swanson decision was reasonable the issue and facts of swanson are easily distinguishable from the transaction mr swanson engaged in respondent is not contending that an ira cannot own stock rather that mr swanson made excess_contributions to his roth_ira importantly there is no evidence other than mr swanson’s testimony that he ever even read the case or personally analyzed it as opposed to simply taking mr stover’s word for what it held see eg hansen v commissioner f 3d pincite noting that even though the taxpayer read a previous decision there was no evidence that the taxpayer understood or relied on the decision independently of what the promoter told the taxpayer the decision meant next we turn to the swansons’ argument that they relied on mr stover and other professionals to support this argument petitioners cite 469_us_241 178_f2d_769 2d cir modifying 12_tc_735 166_f2d_601 d c cir and 162_f2d_628 3d cir while good_faith reliance on professional advice based on all the facts may in many cases provide a basis for a reasonable_cause defense it is not absolute freytag v commissioner t c pincite laplante v commissioner tcmemo_2009_226 sec_1_6664-4 income_tax regs f or a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test affg 121_tc_89 the general_rule in the court_of_appeals for the ninth circuit to which this case would be appealable absent a stipulation to the contrary is that a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest hansen v commissioner supra pincite see also 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir court sec_15this court has held that a promoter is an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction 136_tc_67 tigers eye trading llc v commissioner tcmemo_2009_121 have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in planning the transaction and tainted by an inherent conflict of interest 135_tc_199 at a minimum mr stover and his colleagues had a conflict of interest and were not independentdollar_figure mr stover set up the various entities and coordinated the deal from start to finish 136_tc_67 grant thornton and mr stover were paid a flat fee for implementing the roth restructure and wouldn’t have been compensated at all if mr swanson decided not to go through with it see id therefore petitioners cannot argue that their reliance on mr stover and his colleagues establishes reasonable_cause and good_faith see hansen v commissioner supra pincite affirming tax_court holding when taxpayers relied solely on the organization promoting the transaction and did not independently verify their tax returns despite warnings by the irs see also laverne v commissioner supra pincite 16independence distinguishes the case at hand from those mr swanson attempts to rely on in 178_f2d_769 2d cir modifying 12_tc_735 166_f2d_601 d c cir and 162_f2d_628 3d cir there is no evidence that the tax advisers who the taxpayers relied on in the cases were not independent haywood lumber mining co v commissioner supra pincite orient inv fin co inc v commissioner supra pincite hatfried inc v commissioner supra pincite while mr swanson argues that he also relied on mr nardi mr patton and mr mather there is no evidence other than mr swanson’s testimony that he talked with these three individuals nor what they talked about and the advice he receiveddollar_figure neither mr nardi nor mr patton is competent in tax matters while mr swanson testified that mr mather was a tax preparer there is no evidence he is competent in complicated tax matters mr swanson appears to believe that his own self-serving testimony is enough to establish reasonable_cause and good_faith we disagree we have found reliance to be unreasonable where a taxpayer claimed to have relied upon an independent adviser because the adviser either did not testify or testified too vaguely to convince us that the taxpayer was reasonable in relying on the adviser’s advice swanson v commissioner tcmemo_2009_31 see also heller v commissioner tcmemo_2008_232 noting in upholding a penalty based on negligence that aside from the taxpayer’s self-serving testimony there was no evidence in the record as to the specific nature of the professional’s advice affd 403_fedappx_152 9th cir petitioners’ failure to introduce evidence which if 17mr swanson also appears to rely on individuals who signed his individual and corporate tax returns such as angela k parker kelly murphy duanette thompson ruth donovan and kelly webb there is no evidence that mr or mrs swanson ever spoke with any of these individuals or if so what was discussed in any event they also have conflicts of interest because they worked with mr stover on the roth restructure and were employees of grant thornton and or kruse mennillo true would be favorable to them gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir petitioners must surely have realized that the deal was too good to be true see laverne v commissioner supra pincite mr swanson is a successful businessman who knew that there were contribution limits to roth iras and who had bought a tax book each year he prepared his own tax_return his sophistication is further evidenced in a memo and date followup memo he wrote to mr stover and ms donovan where he listed the topics he wanted to discuss with them at a date meeting including stock_options tax_avoidance strategies avoidance of california taxes and future deposits and rollovers of his roth_ira iv conclusion mr swanson had doubts repeatedly asking whether the roth restructure was legal yet despite these doubts he never asked for a written opinion letter or sought the advice of an independent adviser even after receiving a letter from grant thornton warning him that he may have engaged in a listed_transaction and receiving notice that his returns were being audited by the state of californiadollar_figure petitioners have failed to 18we further note that mr swanson was made aware of notice_2004_8 which is entitled abusive roth_ira transactions and described transactions designed to avoid the limitations on continued establish that they meet the reasonable_cause and good_faith exception to the sec_6662 accuracy-related_penalty therefore we sustain respondent’s imposition of sec_6662 accuracy-related_penalties for petitioners’ through tax years the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule continued contributions to roth iras the notice stated that the transactions described in the notice as well as substantially_similar transactions were listed transactions and required disclosure we find it notable that mr swanson continued to rely on mr stover and related tax advisers and did not seek independent advice after being notified not only of notice_2004_8 but also that his returns were being audited by the state of california see 775_f2d_1092 9th cir reasonable inquiry as to the legality of the tax plan is required including the procurement of independent legal advice when it is common knowledge that the plan is questionable
